DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 08/10/2022.
Response to Arguments
In view of the applicant’s claim amendment to replace “WIM” with “Weigh-in-motion” in claims 1 and 16, the claim objections in the Office Action dated 06/27/2022 are hereby withdrawn.
In view of the applicant’s title amendment, the objection to the specification in the Office Action dated 06/27/2022 is here by withdrawn. 
On page 7 of the remarks, applicant notes “112(b) as indefinite due the phrase “the clear width”, however, there was no 112(b) rejection in the Office Action dated 06/27/2022 and the phrase “the clear width” is not a limitation mentioned in any of the claims. 
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
Applicant’s explanation of “configuring the tubular part of the 
Applicant asserts that “the Cornu profile is configured at odds with what is described in claims 1 and 16”, on Page 7, and that “Cornu presents the opposite configuration to what is described in claim 16 and thus actually teaches away from what is described in claim 16”, on Page 8. However, the examiner respectfully disagrees with these assertions as the applicant has not sufficiently presented compelling arguments as to how Cornu actually presents the opposite configuration and thus teaches away from the claimed invention. 
Applicant asserts that “configuring the tubular part of the profile with an elliptical shape that has the larger dimension along the mounting force axis and the shorter dimension along the force introduction axis, affects a greater expansion of the profile along the force introduction axis while avoiding plastic expansion of the profile’s tubular part” and that the described configuration “allows the same amount of mounting force to produce 30% more vertical expansion of the tubular part while avoid plastic expansion of the tubular part”. However, the examiner respectfully submits that these features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that “the shape of the tubular part 20 of the applicant’s profile as a longer dimension along the X-axis, while the tubular part 8 of Cornu’s profile has the longer dimension along the Y-axis”. The examiner respectfully submits that when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value (see Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000)). In this case, the disclosure gave no indication that the figures were to scale. The Fig. 5 of the instant invention does not appear to present a tubular part that has a longer dimension along the X-axis and the Fig. 2 of Cornu does not appear to present a tubular part that has a longer dimension along the Y-axis. In fact, these figures appear to illustrates tubular parts of similar shapes. Furthermore, the claim appears to define the tubular part as “elliptical in shape in a cross-sectional plane defined by the force introduction axis and the mounting force axis and has a major semiaxis extending along the mounting force axis and a minor semiaxis extending along the force introduction axis.” The examiner respectfully submits that a circle is a special kind of an ellipse where the major axis and the minor axis are the same length (so, the major semiaxis and the minor semiaxis would have the same value as well). Therefore, by merely stating the orientation of the major semiaxis and the minor semiaxis does not limit the tubular part to only elliptical shapes where the major axis would have greater length than the minor axis. Since the applicant’s Figure does not clearly illustrate an ellipse and the major semiaxis and minor semiaxis can be the same length, the examiner respectfully submits that one of ordinary skill would not reasonably interpret that the claimed invention and Cornu disclose tubular parts having different shapes. Furthermore, applicant notes that “the tubular part 8 of Cornu’s profile has the longer dimension along the Y-axis”, which is the claimed force introduction axis, which reads on the claimed limitation of “wherein the tubular part is defined by a configuration that expands along the force introduction axis”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cornu et al. (Pub. No. US 2015/0075297) (hereafter Cornu).
Regarding claim 1, Cornu teaches a Weigh-in-motion force transducer comprising: 
a housing profile (i.e., hollow profile 1) (see Fig. 2) that defines a tubular part (i.e., tube 3) (see Fig. 2), which defines an interior forming a cavity (i.e., hollow space 5) (see Fig. 2); 
a piezoelectric measuring arrangement that generates electric polarization charges under the impact of a reaction force that acts via the housing profile along a force introduction axis (i.e., piezo-electric measuring element 7) (see Fig. 2), 
wherein the piezoelectric measuring arrangement is mounted within the cavity under mechanical prestress along the force introduction axis (i.e., preloading the measuring element) (see paragraph section [0011]); 
wherein the tubular part is defined by a configuration that expands along the force introduction axis by an applied mounting force that acts on the tubular part along a mounting force axis (i.e., supports 6) (see Fig. 2), 
wherein the configuration of the tubular part is elliptical in shape in a cross-sectional plane defined by the force introduction axis and the mounting force axis (i.e., from the center at axis B to the armpit portion between each tube segment 8 and the supports 6) (see Fig. 2) and has a major semiaxis extending along the mounting force axis and a minor semiaxis extending along the force introduction axis (see Fig. 2).
Regarding claim 2, Cornu teaches that the tubular part has an outer surface (i.e., armpit portion between the upper or lower exterior surface of tube 3 and lower surface of the upper or lower force transmission plate) (see Fig. 2) and a center point (i.e., center of measuring element 7) (see Fig. 2), which outer surface is formed elliptically away from the center point (see Fig. 2).
Regarding claim 3, Cornu teaches that the tubular part includes a mounting area and an inner surface (i.e., portion having wall thickness 11) (see Fig. 2), which mounting area is on the mounting force axis; and wherein the mounting area and the inner surface is formed to be concave towards the center point (see Fig. 2).
Regarding claim 4, Cornu teaches that the mounting area extends on the inner surface between a first turning point and a second turning point; and on the inner surface and the mounting area has a constant concave reinforcement radius (i.e., region of wall thickness 11) (see paragraph section [0028]).
Regarding claim 5, Cornu teaches that the mounting area extends along a radial axis over a mounting area angle (i.e., region of tall thickness between the axis line B and the thickness region 10) (see Fig. 2 and 3).
Regarding claim 6, Cornu teaches that the mounting area extends along the force introduction axis over a reinforcement height (i.e., the portion having wall thickness 11) (see Fig. 3).
Regarding claim 7, Cornu teaches that the tubular part has a plurality of wall sections; wherein each wall section has a respective outer surface that is formed elliptically away from the center point, wherein each wall section has a respective inner surface that is formed elliptically away from the center point; and wherein each of the wall sections defines a respective wall thickness that is essentially constant (i.e., portions of wall thickness 10) (see Fig. 4).
Regarding claim 8, Cornu teaches that each respective wall section defines a respective wall thickness; wherein each respective wall thickness in each respective wall section in the mounting area is a reinforced wall thickness; and wherein the thickness of each respective reinforced wall thickness is greater than the thickness of each respective wall thickness that is not reinforced (i.e., portions of wall thickness 10 vs portions of wall thickness 11) (see paragraph section [0030] and Fig. 4).
Regarding claim 9, Cornu teaches a mounting area extends on the inner surface between a first turning point and a second turning point; and wherein at the first turning point the mounting area is continuous with a wall section (i.e., portion of wall thickness 10 in the middle) (see Fig. 4).
Regarding claim 10, Cornu teaches that along the force introduction axis the cavity is defined by a height that is larger by a vertical oversize as compared to the dimensions of the piezoelectric measuring arrangement that is mounted within the cavity (see Fig. 2).
Regarding claim 11, Cornu teaches that along the force introduction axis the cavity is defined by a height that is delimited by a pair of inner force introduction surfaces (i.e., opposing surfaces of supports 6) (see Fig. 2); wherein the inner force introduction surfaces have a vertical distance from each other; wherein the piezoelectric measuring arrangement has a vertical height along the force introduction axis; and wherein a difference between the vertical distance and the vertical height is the vertical oversize (see Fig. 2).
Regarding claim 12, Cornu teaches that the minor semiaxis is configured for an expansion to an expanded minor semiaxis along the force introduction axis for mounting the piezoelectric measuring arrangement in the cavity, which expansion is at least as large as the vertical oversize and manufacturing tolerances of the tubular part and the piezoelectric measuring arrangement along the force introduction axis (i.e., If there is or are one or several measuring elements 7, clamped between the supports 6, the relatively thin regions 10 act as flexure hinges, which as a result of their elasticity apply preload to the measuring elements 7) (see paragraph section [0028]).
Regarding claim 13, Cornu teaches that the tubular part is configured with an expanded minor semiaxis for accommodating the piezoelectric measuring arrangement mounted in the cavity (i.e., If there is or are one or several measuring elements 7, clamped between the supports 6, the relatively thin regions 10 act as flexure hinges, which as a result of their elasticity apply preload to the measuring elements 7) (see paragraph section [0028]).
Regarding claim 14, along the force introduction axis the cavity is defined by a height that is larger by a vertical oversize as compared to the dimensions of the piezoelectric measuring arrangement that is mounted within the cavity; wherein the expanded minor semiaxis with the mounted piezoelectric measuring arrangement can be deformed to a residually expanded minor semiaxis having an expansion that is of the same amount as the vertical oversize and manufacturing tolerances of the tubular part and the piezoelectric measuring arrangement along the force introduction axis.
Regarding claim 15, Cornu teaches that the tubular part is configured so that the expanded minor semiaxis with the mounted piezoelectric measuring arrangement can be deformed to the residually expanded minor semiaxis by releasing a mounting force acting along a force introduction axis; and wherein the tubular part is configured so that the residually expanded minor semiaxis generates the mechanical prestress (i.e., during external force transmission perpendicularly to the parallel plates 2 the relatively thin regions 10 act as flexure hinges. If there is or are one or several measuring elements 7, clamped between the supports 6, the relatively thin regions 10 act as flexure hinges, which as a result of their elasticity apply preload to the measuring elements 7. To this effect every relatively thin region 10 should be designed as the local minimum, in which in each case the thinnest wall thickness 9 is formed at a point, wherein immediately on both sides of this point the wall thickness 9 increases again) (see paragraph section [0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. (Pub. No. US 2015/0075297) (hereafter Cornu).
Regarding claim 16, Cornu teaches a housing profile for a Weigh-in-motion force transducer, comprising: 
a housing profile (i.e., hollow profile 1) (see Fig. 2) that defines a tubular part (i.e., tube 3) (see Fig. 2), which defines an interior forming a cavity (i.e., hollow space 5) (see Fig. 2); 
a piezoelectric measuring arrangement that generates electric polarization charges under the impact of a reaction force that acts via the housing profile along a force introduction axis (i.e., piezo-electric measuring element 7) (see Fig. 2), 
wherein the piezoelectric measuring arrangement is mounted within the cavity under mechanical prestress along the force introduction axis (i.e., one or several measuring elements 7, clamped between the supports 6, the relatively thin regions 10 act as flexure hinges, which as a result of their elasticity apply preload to the measuring elements 7) (see paragraph section [0028]); 
wherein the tubular part is defined by a configuration that expands along the force introduction axis by an applied mounting force that acts on the tubular part along a mounting force axis (i.e., during external force transmission perpendicularly to the parallel plates 2 the relatively thin regions 10 act as flexure hinges. If there is or are one or several measuring elements 7, clamped between the supports 6, the relatively thin regions 10 act as flexure hinges, which as a result of their elasticity apply preload to the measuring elements 7. To this effect every relatively thin region 10 should be designed as the local minimum, in which in each case the thinnest wall thickness 9 is formed at a point, wherein immediately on both sides of this point the wall thickness 9 increases again) (see paragraph section [0028]), 
wherein the configuration of the tubular part is elliptical in shape in a cross-sectional plane defined by the force introduction axis and the mounting force axis and has a major semiaxis extending along the mounting force axis and a minor semiaxis extending along the force introduction axis; and wherein the major semiaxis is essentially larger than the minor semiaxis (see Fig. 2); but does not explicitly teach that the major semiaxis is essentially 5% larger than the minor semiaxis. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the major semiaxis is essentially 5% larger than the minor semiaxis; since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855